Citation Nr: 0840918	
Decision Date: 11/26/08    Archive Date: 12/03/08

DOCKET NO.  04-00 239A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for claimed bilateral 
tinnitus.  



REPRESENTATION

Appellant represented by:	Peter J. Meadows, Esq.



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel




INTRODUCTION

The record indicates the veteran was a member of the Florida 
National Guard for a total period of 14 years and 10 months.  
He had documented active duty for training during the period 
July to December 1966 and during the period November 1989 to 
February 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 RO rating decision.  

In April 2007, the Board issued a decision denying service 
connection for bilateral tinnitus and also denying service 
connection for claimed brain disease due to trauma and 
entitlement to outpatient VA dental treatment.  The veteran 
thereupon submitted an appeal to the U.S. Court of Appeals 
for Veterans Claims (Court).  

In February 2008, the Court issued an Order granting a Joint 
Motion of the Parties to vacate so much of the Board's 
decision as pertained to the issue of service connection for 
claimed bilateral tinnitus.  The appeal regarding the other 
two issues was dismissed by the Court.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC for actions in 
compliance with the Court's Order.  VA will notify the 
veteran if further action is required on his part.  


REMAND

The Joint Motion of the Parties, as incorporated by the 
Court's Order, essentially asserted that the veteran should 
be afforded a VA examination to obtain a medical opinion 
regarding the etiology of the veteran's claimed bilateral 
tinnitus.  

The veteran is hereby advised failure to report to the 
scheduled examination(s) may result in denial of the claim.  
See 38 C.F.R. § 3.655.  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant or the death of an immediate family member.  

If the veteran fails to report to the scheduled examination, 
the RO should obtain and associate with the claims file 
copy(ies) of the notice(s) of the examination sent to him by 
the pertinent VA medical facility at which the examination is 
to take place.  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full 
compliance with VCAA and its implementing regulations.  
Hence, in addition to the actions requested hereinabove, the 
RO should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the claim on appeal.  

Hence, in addition to the actions requested hereinabove, the 
RO should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the claim on appeal.  

Accordingly, this case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should sent to the veteran a 
letter advising him of the elements 
required to establish entitlement to 
service connection and of the respective 
duties of VA and the claimant in 
obtaining evidence, and thereafter should 
provide him an appropriate period in 
which to respond.  

2.  The RO should schedule the veteran 
for VA examination an appropriate 
specialist at a VA medical facility.  The 
entire claims file must be made available 
to the specialist designated to examine 
the veteran, and the examiner should 
indicate in the report the entire file 
was reviewed.  

The examination report should include a 
discussion of the veteran's documented 
medical history regarding his claimed 
tinnitus, and should also address the 
veteran's assertions regarding the onset 
and symptoms of that disorder.  

All appropriate medical diagnostics 
should be accomplished, and all clinical 
findings should be reported in detail in 
terms conforming to the applicable rating 
criteria.  See Massey v. Brown, 7 Vet. 
App. 204 (1994).  

The examiner should indicate whether it 
is at least as likely as not (i.e., at 
least 50 percent probable) that the 
veteran has bilateral tinnitus that is 
due to or aggravated by his ten months of 
military service (July 4 -December 17, 
1966 and November 15, 1989 to February 
23,1990).  

If the examiner is unable to make such a 
determination it should be so indicated 
in the record.  

3.  To help avoid future remand, the RO 
must ensure the required actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any 
action is not undertaken, or is taken in a 
deficient manner, corrective action should 
be undertaken before the claims file is 
returned to the Board.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

4.  After completing the required 
actions, and any additional notification 
and/or development deemed warranted, RO 
should adjudicate the veteran's claim for 
service connection in light of all 
pertinent evidence and legal authority.  
If any benefit sought on appeal is not 
granted, the RO should furnish to the 
veteran an appropriate SSOC that includes 
citation to and discussion of all 
additional legal authority considered, as 
well as clear reasons and bases for all 
determinations, and should afford him a 
reasonable opportunity to respond 
thereto.  

After accomplishment of the actions noted hereinabove, if 
indicated, the case should be returned to the Board for the 
purpose of appellate disposition.  The Board intimates no 
opinion as to the final disposition of any unresolved issue.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

